Name: Commission Regulation (EU) No 346/2010 of 15 April 2010 amending Regulation (EC) No 1251/2008 as regards the placing on the market and import requirements for consignments of aquaculture animals intended for Member States or parts thereof with national measures approved by Decision 2010/221/EU (Text with EEA relevance)
 Type: Regulation
 Subject Matter: NA;  health;  fisheries;  agricultural activity;  tariff policy
 Date Published: nan

 24.4.2010 EN Official Journal of the European Union L 104/1 COMMISSION REGULATION (EU) No 346/2010 of 15 April 2010 amending Regulation (EC) No 1251/2008 as regards the placing on the market and import requirements for consignments of aquaculture animals intended for Member States or parts thereof with national measures approved by Decision 2010/221/EU (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 25 and Article 61(3) thereof, Whereas: (1) Commission Decision 2010/221/EU approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (2) allows certain Member States to impose requirements on the introduction into their territories or parts thereof of consignments of certain aquaculture animals in order to prevent the introduction of or to control spring viraemia of carp (SVC), bacterial kidney disease (BKD), infectious pancreatic necrosis virus (IPN) and infection with Gyrodactylus salaris (GS). That Decision replaces Commission Decision 2004/453/EC of 29 April 2004 implementing Council Directive 91/67/EEC as regards measures against certain diseases in aquaculture animals (3). (2) To prevent the introduction of or to control the spread of those diseases, consignments of aquaculture animals intended for farming, relaying areas, put and take fisheries, open ornamental facilities, or restocking introduced into a Member State or part thereof listed in Annexes I and II to Decision 2010/221/EU of species susceptible to the diseases for which the Member State or part thereof is regarded as disease-free or for which it has an eradication programme, should originate from an area with an equivalent health status. (3) To ensure that those requirements are complied with, such consignments should be accompanied by an animal health certificate providing the necessary attestations. (4) For movements of aquaculture animals within the European Union (placing on the market), specific animal health certificates are laid down in Decision 2004/453/EC. In the interest of simplification of Union legislation, the necessary animal health conditions as regards the diseases covered by the approved national measures should now be included in the animal health certificates for placing on the market laid down in Commission Regulation (EC) No 1251/2008 of 12 December 2008 implementing Council Directive 2006/88/EC as regards conditions and certification requirements for the placing on the market and the import into the Community of aquaculture animals and products thereof and laying down a list of vector species (4). Annex II to that Regulation should therefore be amended accordingly. (5) The relevant model animal health certificates for imports of aquaculture animals into the Union, laid down in Regulation (EC) No 1251/2008 already include attestations as regards those diseases. However, those attestations should be amended to take account of the principles for imports of aquaculture animals laid down in Directive 2006/88/EC and the Aquatic Animal Health Code of the World Organisation for Animal Health (OIE). Annex IV to that Regulation should therefore be amended accordingly. (6) The placing on the market and import requirements for consignments of aquaculture animals intended for Member States and parts thereof with national measures approved by Decision 2010/221/EU should only apply to species susceptible to the relevant diseases. Consequently, a list of species susceptible to those diseases should be set out in Annex II to Regulation (EC) No 1251/2008. (7) However, as fish of any species that are present in waters where fish of species infected with GS are present, may spread that disease, the placing on the market and import requirements related to GS should also apply to consignments of fish of any species introduced into Member States or parts thereof listed in Decision 2010/221/EU as free of that disease. (8) As the model animal health certificates laid down in Regulation (EC) No 1251/2008, as amended by this Regulation, cover all the national measures approved in accordance with Article 43 of Directive 2006/88/EC and Decision 2004/453/EC is repealed by Decision 2010/221/EU, Article 18 of Regulation (EC) No 1251/2008 should be deleted. (9) It is appropriate to provide for transitional measures to allow Member States and the industry to take the necessary measures to comply with the requirements laid down in this Regulation. (10) To ensure that animal health certificates are correctly issued in those cases where certain statements of the model animal health certificates set out in Regulation (EC) No 1251/2008 are not relevant and in those cases where they consist of more than one sheet of paper, further clarification should be provided for in the explanatory notes. Annex V to that Regulation should therefore be amended accordingly. (11) Regulation (EC) No 1251/2008 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1251/2008 is amended as follows: 1. In Article 1, point (b) is replaced by the following: (b) animal health conditions for the placing on the market of: (i) ornamental aquatic animals either originating from or intended for closed ornamental facilities; and (ii) aquaculture animals intended for farming, relaying areas, put and take fisheries, open ornamental facilities and restocking in Member States and parts thereof with national measures approved by Commision Decision 2010/221/EU (5); 2. The following Article 8a is inserted: Article 8a Aquaculture animals intended for farming, relaying areas, put and take fisheries, open ornamental facilities and restocking in Member States and parts thereof with national measures approved by Decision 2010/221/EU 1. Consignments of aquaculture animals intended for farming, relaying areas, put and take fisheries, open ornamental facilities, or restocking shall be accompanied by an animal health certificate completed in accordance with the model set out in Part A of Annex II and the explanatory notes set out in Annex V, where the animals: (a) are introduced into Member States or parts thereof listed in the second and fourth column of the table set out in: (i) Annex I to Decision 2010/221/EU as free of one or more of the diseases listed in the first column of that table; or (ii) Annex II to Decision 2010/221/EU as subject to an eradication programme for one or more of the diseases listed in the first column of that table; (b) are of species which are listed in Part C of Annex II as species susceptible to the diseases, for which the Member State concerned or part thereof is regarded as disease-free, or for which an eradication programme applies in accordance with Decision 2010/221/EU, as referred to in point (a). 2. Consignments of animals referred to in paragraph 1 shall comply with the animal health requirements set out in the model animal health certificate and explanatory notes as referred to in paragraph 1. 3. Paragraph 1 and 2 shall apply to consignments of fish of any species originating from waters where species listed in Part C of Annex II as species susceptible to infection with Gyrodactylus salaris, are present, where those consignments are intended for a Member State or part thereof listed in Annex I to Decision 2010/221/EU as free of Gyrodactylus salaris (GS). 3. Article 18 is deleted. 4. Annexes II, IV and V are amended in accordance with the Annex to this Regulation. Article 2 Transitional provisions 1. For a transitional period until 31 July 2010, consignments of aquaculture animals accompanied by animal health certificates issued in accordance with Parts A or B of Annex IV to Regulation (EC) No 1251/2008 before the amendments introduced by the present Regulation, may continue to be imported into or transited through the Union. 2. For a transitional period until 31 July 2011, consignments of aquaculture animals accompanied by animal health certificates issued in accordance with Part A or B of Annex IV to Regulation (EC) No 1251/2008 before the amendments introduced by the present Regulation, may continue to be imported into or transited through the Union provided that the animal health attestations as regards spring viraemia of carp (SVC), bacterial kidney disease (BKD), infectious pancreatic necrosis virus (IPN) and Infection with Gyrodactylus salaris (GS) set out in Part II of those certificates are not applicable. Article 3 Entry into force and applicability This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 15 May 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 98, 20.4.2010, p. 7. (3) OJ L 202, 7.6.2004, p. 4. (4) OJ L 337, 16.12.2008, p. 41. (5) OJ L 98, 20.4.2010, p. 7. ANNEX Annexes II, IV and V are amended as follows: (1) Annex II is amended as follows: (a) Part A is replaced by the following: PART A Model animal health certificate for the placing on the market of aquaculture animals for farming, relaying, put and take fisheries, open ornamental facilities and restocking (b) the following Part C is added: PART C List of species susceptible to diseases for which national measures are approved under Decision 2010/221/EU Disease Susceptible species Spring Viraemia of Carp (SVC) Bighead carp (Aristichthys nobilis), goldfish (Carassius auratus), crucian carp (Carassius carassius), grass carp (Ctenopharyngodon idellus), common carp and koi carp (Cyprinus carpio), silver carp (Hypophthalmichthys molitrix), sheatfish (Silurus glanis), and tench (Tinca tinca), Orfe (Leuciscus idus) Bacterial kidney disease (BKD) Family: Salmonidae Infectious pancreatic necrosis virus (IPN) Rainbow trout (Oncorhynchus mykiss), brook trout (Salvelinus fontinalis), brown trout (Salmo trutta), Atlantic salmon (Salmo salar), and Pacific salmon (Oncorhynchus spp.) and whitefish (Coregonus lavaretus) Infection with Gyrodactilys salaris Atlantic salmon (Salmo salar), rainbow trout (Oncorhynchus mykiss), Arctic char (Salvelinus alpinus), North American brook trout (Salvelinus fontinalis), grayling (Thymallus thymallus), North American lake trout (Salvelinus namaycush) and brown trout (Salmo trutta). (2) Annex IV is amended as follows: (a) Part A is replaced by the following: PART A Model animal health certificate for the import into the European Union of aquaculture animals for farming, relaying, put and take fisheries and open ornamental facilities (b) Part B is replaced by the following: PART B Model animal health certificate for the import into the European Union of ornamental aquatic animals intended for closed ornamental facilities (3) Annex V is replaced by the following: ANNEX V Explanatory notes (a) Certificates shall be issued by the competent authorities of the country of origin, based on the appropriate model set out in Annex II and IV to this Regulation taking into account the place of destination and use of the consignment after the arrival at the destination. (b) Considering the status of the place of destination as regards non-exotic diseases referred to in Part II of Annex IV to Directive 2006/88/EC in the EU Member State or diseases for which the place of destination has measures approved by to Decision 2010/221/EU approving national measures in accordance with Article 43 of Council Directive 2006/88/EC, the appropriate specific requirements shall be incorporated and completed in the certificate. (c) The Place of origin  shall be the localisation of the farm or mollusc farming area where the aquaculture animals were reared reaching their commercial size relevant for the consignment covered by this certificate. For wild aquatic animals place of origin  shall be the place of harvest. (d) Where the model certificate states that certain statements shall be kept as appropriate, statements which are not relevant, may be crossed out and initialled and stamped by the certifying officer, or completely deleted from the certificate. (e) The original of each certificate shall consist of a single sheet of paper, or, where more text is required it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (f) For import into the Union from third countries, the original of the certificate and the labels referred to in the model certificate shall be drawn up in at least one of the official languages of the Member State of the border inspection post of introduction of the consignment into the Union and of the Member State of destination. However, those Member States may authorise the certificate to be drawn up in the official language of another Member State, and accompanied, if necessary, by an official translation. (g) Where additional sheets are attached to the certificate for the purpose of identifying the items making up the consignment, such additional sheets shall also be considered to form part of the original of the certificate, provided the signature and stamp of the certifying official inspector appear on each page. (h) When the certificate, including any additional sheets as referred to in (g), comprises more than one page, each page shall be numbered  x(page number) of y(total number of pages)   on the bottom and shall bear the certificate reference number allocated by the competent authority on the top. (i) The original of the certificate must be completed and signed by an official inspector not more than 72 hours prior to loading of the consignment, or not more than 24 hours in those cases were the aquaculture animals must be inspected within 24 hours of loading. The competent authorities of the country of origin shall ensure that principles of certification equivalent to those laid down in Directive 96/93/EC are followed. (j) The colour of the signature shall be different from that of the printing. The same requirement shall apply to stamps other than embossed stamps or watermarks. (k) For import into the Union from third countries, the original of the certificate must accompany the consignment until it reaches the EU border inspection post. For consignments placed on the market within the Union, the original of the certificate must accompany the consignment until it reaches its final destination. (l) A certificate issued for live aquaculture animals shall be valid for 10 days from the date of issue. In the case of transport by ship, the time of validity is prolonged by the time of journey at sea. To that end, the original of a declaration by the ship's master, drawn up in accordance with the addendum drawn up in conformity with the model laid down in Part D of Annex IV, shall be attached to the animal health certificate. (m) Please note that the general conditions on the transport of animals laid down in Council Regulation (EC) No 1/2005 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 may, where applicable, require measures to be taken after entry into the Union if the requirements of that Regulation are not fulfilled.